Citation Nr: 0530447	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.  He died in April 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in a remand dated April 2003, it 
requested that the RO, among other requested development, 
obtain the veteran's records from the Sunrise Nursing Home as 
well as his terminal hospital records from Sentara Norfolk 
General Hospital, and also autopsy records, as the veteran's 
death certificate indicated that he was an inpatient at the 
time of death and that an autopsy was performed.  While the 
RO did undertake other development requested in the prior 
remand, there is no indication that these requested records 
were associated with the veteran's claims folder, or that an 
attempt was even made to obtain these records and associate 
them with the veteran's claims folder.

In this regard, the Board notes that there is a deferred 
rating decision of record, dated May 2003, which appears to 
indicate that terminal and autopsy records from Sentara 
Norfolk General Hospital, as well as treatment records from 
Sunrise Nursing Home were to be requested; however, the only 
subsequently received evidence in the veteran's claims file 
is a March 1999 transfer summary from Sentara Hospital, 
showing that the veteran was hospitalized there for 
approximately a week, a month prior to his death.  
Furthermore, this record appears to have been submitted by 
the appellant, as it contains handwritten commentary 
apparently from the appellant.  According to a July 2003 
supplemental statement of the case, correspondence was sent 
to the appellant in early June 2003, requesting the pertinent 
evidence; however, there is no documentation of this in the 
claims folder.  There is thus no record of any attempt by the 
RO to obtain the records specifically requested by the Board 
in its previous Remand, to include the nursing home records 
and terminal hospitalization and autopsy reports pertaining 
to the veteran.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must remand this claim again to ensure 
compliance with its prior directives.

The Board regrets the additional delay in adjudicating the 
appellant's claim that a further remand will entail.  
However, it is necessary to ensure the appellant gets all 
consideration due her under the law.

Accordingly, this claim is remanded for the following action:

1.	The RO must attempt to obtain copies of terminal 
treatment records, and an autopsy report, from 
Sentara Norfolk General Hospital, as well as 
treatment records from Sunrise Nursing Home in 
Virginia Beach, VA.  The RO should include in 
the veteran's claims file a copy of any attempt 
to obtain these records.  If these records are 
unable to be obtained, the RO should so state in 
the veteran's claims file.

2.	The claims file, with additional records, should 
then be forwarded to the physician who offered a 
opinion as to the veteran's claim in January 
2004, who is requested to provide an addendum 
opinion in light of the newly received medical 
records.

3.	The RO should then review the claims file to 
ensure that all of the above requested 
development has been completed, and if it has 
not, the RO MUST take corrective action. See 
Stegall. The RO should then readjudicate the 
appellant's claim.  If the benefit on appeal 
remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


